The opinion of the Court was delivered by
Manning, J.
The relator’s suspensive appeal from a judgment of the respondent was dismissed for insufficiency of the transcript. Baton Bouge vs. Cremonini, 35 An. 367, He applied within the year for a devolutive appeal, which the Mayor, refused, aud having obtained an alternative writ of mandamus from this Court, now prays that the Mayor be peremptorily ordered to grant the appeal.
The answer shows for cause the former appeal and its dismissal, and chai’ges that the relator is attempting by this proceeding to add documents and evidence to the former transcript without having resorted to a certiorari to supply its deficiencies j and that he has prayed for an additional transcript to contain certified copies of the ordinances and resolutions of the town council relating to the subject matter.
The answer is insufficient. These are matters with which the Mayor lias no concern. If the transcript which the relator shall file here be imperfect, he aloue will suffer. The absence of the ordinances, etc,, which he now seeks to supply, caused the dismissal of his former appeal. The appeal he now prays is devolutive, and was asked in time. He is entitled to it.
Let a peremptory writ of mandamus issue as prayed.